Opinion issued March 31, 2020




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-18-00139-CR
                            ———————————
          EX PARTE OSCAR MINJARE SANCHEZ, JR., Appellant



                    On Appeal from the 176th District Court
                             Harris County, Texas
                       Trial Court Cause No. 1412036-A


       DISSENTING OPINION ON EN BANC RECONSIDERATION
      This is a simple post-conviction habeas corpus case in which the appellant

failed to carry his burden of showing ineffective assistance of counsel in the habeas

court. I would affirm the judgment of the habeas court denying the writ. The En

Banc Court, however, upends the long-established standard of proof of ineffective

assistance and the almost totally deferential standard of review of findings of

historical fact by a trial court, substitutes its own new standards, and reviews the
historical facts in the record de novo. It then declares it cannot tell whether

appellant’s counsel was constitutionally ineffective or not, and it remands the case

to the habeas court for unspecified “further proceedings.” I respectfully dissent.

      Oscar Minjare Sanchez Jr. appeals from the denial of his post-conviction

application for a writ of habeas corpus filed under Texas Code of Criminal Procedure

article 11.072.1 In his sole issue, Sanchez contends that his trial counsel rendered

ineffective assistance by failing to call allegedly exculpatory witnesses who,

according to Sanchez, were available to testify during the guilt-innocence phase of

his trial for failure to stop and render aid and whose testimony, he claims, would

have benefited him.

      The original panel opinion in this case, issued December 20, 2018,

unanimously affirmed the habeas court’s denial of Sanchez’s application. The En

Banc Court disagrees.2 It declares that the habeas court’s findings of fact—which

simply recite the pleadings filed in that court and historical facts from the record in

the trial court—are not supported by the record. It rebalances and reweighs the


1
      See TEX. CODE CRIM. PROC. ANN. art. 11.072, § 2(b).
2
      Sanchez moved for rehearing and en banc reconsideration of the Court’s December
      20, 2018 memorandum opinion and judgment in this case. Ex parte Sanchez, No.
      01-18-00139-CR, 2018 WL 6684863 (Tex. App.—Houston [1st Dist.] Dec. 20,
      2018, no pet. h.) (mem. op., not designated for publication). Because two of the
      three members of the original panel were no longer on the Court, the motion for
      rehearing was overruled by operation of law pursuant to Texas Rule of Appellate
      Procedure 49.3. En banc reconsideration was then granted, the memorandum
      opinion was withdrawn, and the judgment was vacated. See TEX. R. APP. P. 49.7.
                                          2
historical facts in the record from Sanchez’s original trial without giving any

deference to the original trial court’s judgment, its necessarily implied findings of

fact, or the habeas court’s findings. It declares that it does not have enough evidence

to determine whether Sanchez’s trial counsel committed ineffective assistance by

failing to call witnesses Sanchez claims were available to testify on his behalf and

whose testimony Sanchez claims would have benefited him. And it reverses the

judgment of the habeas court denying the writ and remands the case to that court for

unspecified “proceedings consistent with this opinion.”

       The en banc opinion thus enshrines in the precedent of this Court errors in

the application of both (1) the standard of appellate review of a trial court’s findings

of historical fact and (2) the standard of proof of constitutionally ineffective

assistance of counsel. Because an en banc opinion establishes binding precedent for

the Court, I urge review of this case by the Texas Court of Criminal Appeals.3

      The historical background facts from the trial record, the habeas court’s



3
      The en banc opinion satisfies the requirements for discretionary review set out in
      Texas Rule of Appellate Procedure 66.3, subsections (a), (c), (e), and (f). See Tex.
      R. App. P. 66.3 (listing considerations of Court of Criminal Appeals in deciding
      whether to grant discretionary review, including whether court of appeals’ decision
      conflicts with another court of appeals’ decision on same issue; whether court of
      appeals has decided important issue of state or federal law in way that conflicts with
      applicable decisions of Court of Criminal Appeals; whether justices of court of
      appeals have disagreed on material question of law necessary to decision; and
      whether court of appeals “has so far departed from the accepted and usual course of
      judicial proceedings . . . as to call for an exercise of the Court of Criminal Appeals’
      power of supervision”).
                                             3
findings of fact and conclusions of law, and the established standard of proof of

ineffective assistance and standard of review of the findings of fact of a habeas court

relevant to this case are set out below.

                                     Background
A.    Original Trial Proceedings

      Sanchez was charged with failing to stop and render aid to Harris County

Sheriff’s Office Lieutenant Gaisile Goudeau after his truck hit her unmarked police

car during a police chase, throwing it over the curb, through some railings, and into

a parking lot, causing her severe injuries. The evidence at trial showed that on

August 11, 2013, Sanchez was the designated driver for his four passengers on a

night out celebrating a friend’s birthday. After visiting two bars, where he drank two

beers, Sanchez set out on Highway 249 in his F-250 pickup truck to drive Tomball

Police Department Captain Richard Grassi, Sharleen Martin, Marion Lamal

Oshman, and Bobby Joe Flores home.4

      At the same time on the same stretch of Highway 249, Lieutenant Goudeau

was monitoring a police chase. To allow a police cruiser to pass, Goudeau pulled her

unmarked Chevy Impala into the right lane in front of Sanchez’s truck. Sanchez

swerved to the left to avoid colliding with Goudeau, but his truck struck her Impala


4
      The following facts are as stated in this Court’s prior opinion on direct appeal. See
      Sanchez v. State, No. 01-16-00293-CR, 2017 WL 1424949, at *1-2 (Tex. App.—
      Houston [1st Dist.] Apr. 20, 2017, pet. ref’d) (mem. op., not designated for
      publication).
                                            4
from behind, causing the violent crash that lifted Goudeau’s car into the air, pushed

it over the curb and through some rails, and spun it into the nearby parking lot.

Sanchez did not stop. He continued driving his passengers home.

      Sergeant K. Benoit, who was following the police chase, testified that he

passed Lieutenant Goudeau’s car several seconds before the crash, and that he saw

in his rearview mirror a truck matching Sanchez’s strike Lieutenant Goudeau’s car,

throwing it into the air, onto the curb, and into the parking lot. Benoit returned to the

scene and saw that Goudeau had obvious injuries from the crash. He waited with

Goudeau until she was transported to the hospital, where she stayed for four days

after suffering severe injuries requiring three surgeries and months of rehabilitation.

      Sanchez testified at trial. He admitted that while he was driving home from a

bar with friends, he began following the police chase. One of his passengers, Captain

Grassi, called the Tomball Police Department to report the chase. Sanchez saw

Lieutenant Goudeau’s car pull in front of his truck, but he claimed that he swerved

out of the way in time to avoid a collision.

      Harris County Sheriff’s Office Deputy R. Musil was the lead investigator for

the accident and the sole investigator on the crime scene. He took photographs of

the scene and analyzed the Impala. He testified that the damage to the Impala was

consistent with its having been hit by a larger, higher-sitting vehicle. He also stated

that its license plate, found on the highway, had been knocked off by the force of the

                                           5
initial impact from the larger vehicle. Musil also testified that he interviewed the

eyewitnesses to the accident, including all four of Sanchez’s passengers. Although

the interviews were videotaped, the videotapes were not introduced into evidence.

On cross-examination by Sanchez’s counsel, Deputy Musil stated that the four

eyewitnesses’ interviews were consistent with each other and that they did not

support the police’s theory of the case.

      Investigator A. Marines of the Harris County District Attorney’s Office

examined Sanchez’s truck. He testified that he found “what [he] believed to be a

gray metallic paint which matched the color of the vehicle driven by [Lieutenant

Goudeau]” on the truck’s front tow ring. He collected samples of the paint and

submitted them for testing. Devin Stasicha, a forensic scientist with the Texas

Department of Public Safety’s Houston Regional Crime Lab, testified that the paint

was consistent with paint fragments recovered from the rear bumper of Goudeau’s

Impala.

      Investigator Marines further testified that he spoke with Sanchez and Captain

Grassi at the Tomball Police Department the day after the accident. Both were

cooperative and spoke with Marines voluntarily. Sanchez told Marines that he had

not hit Goudeau’s car.

      Two days later, Investigator Marines asked Sanchez to return to the Tomball

Police Department to make a statement, and Sanchez complied, providing a written

                                           6
statement. On cross-examination, Marines testified that Sanchez’s interview and

statement were consistent with each other and were also consistent with Grassi’s

interview.

      After eliciting the above-described information about the eyewitnesses’

statements on cross-examination of Deputy Musil and Investigator Marines,

Sanchez’s attorney chose not to call any of Sanchez’s passengers as witnesses.

Instead, he argued at closing that the State had not called them as witnesses because

their testimony would have conflicted with the State’s theory that Sanchez caused

the accident.

      The jury convicted Sanchez of the third-degree felony offense of failure to

stop and render aid. See Sanchez v. State, No. 01-16-00293-CR, 2017 WL 1424949, at

*1 (Tex. App.—Houston [1st Dist.] Apr. 20, 2017, pet. ref’d) (mem. op., not designated for

publication). The trial court assessed Sanchez’s punishment at ten years’ confinement

but probated this sentence by placing him on community supervision for a period of

ten years. See id. Sanchez did not file a motion for new trial. In 2017, this Court

affirmed Sanchez’s conviction, overruling the two issues he raised on appeal—

whether the trial court erred in submitting a voluntary-intoxication charge to the jury

and whether the evidence of his knowledge of the accident was insufficient. See id.

The Court of Criminal Appeals refused Sanchez’s petition for discretionary review

and this Court’s mandate issued on October 20, 2017.


                                            7
B.    Habeas Corpus Proceedings

      On December 12, 2017, Sanchez filed an application for a writ of habeas

corpus under Texas Code of Criminal Procedure article 11.072, alleging only that

his trial counsel had provided ineffective assistance by failing to call necessary

exculpatory witnesses—Captain Grassi, Martin, and Flores—to testify. In support

of his application, Sanchez obtained and attached affidavits from each of these three

witnesses stating that they were passengers in his truck, they saw him swerve around

the car that darted out in front of the truck, and they were not aware of a collision.

      The habeas court denied Sanchez’s application without an evidentiary hearing

and certified that Sanchez had a right of appeal. We abated this appeal and remanded

the case to the habeas court for findings of fact and conclusions of law mandated by

article 11.072 section 7(a). See TEX. CODE CRIM. PROC. ANN. art. 11.072, § 7(a)

(providing that unless applicant is “manifestly entitled to no relief,” habeas court

“shall enter a written order including findings of fact and conclusions of law”).

      The habeas court supplemented the appellate record with its findings of fact

and conclusions of law, which included the following:

                                  FINDINGS OF FACT
          ....

      4. In his sole ground for relief, the applicant alleges that he received
         the ineffective assistance of trial counsel. Applicant’s Writ at 8–9.




                                           8
5. The applicant claims trial counsel failed to present evidence from
   Captain Richard Grassi, Sharleen Martin, and Bobby Joe Flores
   during the applicant’s trial. Applicant’s Writ at 8–9.

6. The applicant claims that these witnesses would have testified that
   they were passengers in the applicant’s vehicle and that they were
   not aware of the applicant’s vehicle colliding with the complainant’s
   vehicle. Applicant’s Writ at 8–9.

7. The trial court finds that trial counsel did not call any witnesses in
   his case-in-chief during the guilt[/]innocence phase of the
   applicant’s trial.

8. The trial court finds, based on the reporter’s record, that trial
   counsel’s cross[-]examination of Deputy Ryan Musil elicited
   testimony that Grassi, Martin, and Flores all made consistent
   statements to law enforcement about what happened. . . .

9. The trial court finds, based on the reporter’s record, that trial
   counsel’s cross[-]examination of Investigator Arturo Marines
   elicited testimony that the applicant and Grassi both made consistent
   statements to law enforcement about what happened.

10.The trial court finds, based on the reporter’s record, that during
   closing trial counsel made the following argument: that “[t]here are
   four eyewitnesses in a car, Bobby Joe Flores, [Sharleen] Nichol
   Martin, Maria Lamal Oshman, Captain Rick Grassi . . . [the
   prosecutor] didn’t call them” ; that the prosecutor failed to bring the
   jury “every piece of evidence” as she had promised; and that the
   prosecutor failed to do so because “it [did not] match her theory.”

11.The trial court finds that the applicant fails to show that trial counsel
   was deficient.

12.The trial court finds that the applicant fails to establish a reasonable
   probability that the result of the proceeding would have been
   different had these witnesses been called to testify at the applicant’s
   trial.


                                     9
                               CONCLUSIONS OF LAW
          ....

      3. The applicant fails to show that Grassi, Martin, and Flores were
         available and that their testimony would have benefited the defense.
         See King v. State, 649 S.W.2d 42 (Tex. Crim. App. 1983); [E]x parte
         Flores, 387 S.W.3d 626, 638 (Tex. Crim. App. 2012) (the applicant
         must still show that “some benefit” establishes a reasonable
         probability that the result of the proceeding would have been
         different, i.e., one sufficient to undermine confidence in the
         outcome).
         ....

      5. In all things, the applicant has failed to demonstrate that he was
         denied the effective assistance of counsel.

      Accordingly, the instant application is DENIED.

      After this Court reinstated the case and requested briefing, both Sanchez and

the State filed briefs and Sanchez filed a reply. See TEX. R. APP. P. 31.1. The Court

issued its opinion on December 18, 2018, affirming the habeas court’s denial of the

writ. Sanchez’s motion for rehearing was denied by operation of law as two of the

original panel members were no longer on the Court. See note 2 supra. The En Banc

Court granted rehearing, withdrew the original opinion, vacated the judgment, and

now issues its opinion. I dissent.

                         Ineffective Assistance of Counsel

      In his sole issue, Sanchez claims that the habeas court abused its discretion in

concluding that he failed to show that his trial counsel was constitutionally

ineffective. He contends that he showed that Captain Grassi and Sharleen Martin

                                         10
were available to testify, that their testimony would have benefited his defense,5 and

that, because they were not called as witnesses, his counsel’s performance was

deficient and probably caused a different result than would have been the case had

they been called.

A.    Standard of Review in Habeas Corpus Proceedings

      Appellate courts review a trial court’s decision to grant or deny habeas corpus

relief for an abuse of discretion. See Ex parte Montano, 451 S.W.3d 874, 877 (Tex.

App.—Houston [1st Dist.] 2014, pet. ref’d). “In reviewing the trial court’s decision

to grant or deny habeas corpus relief, we view the evidence in the light most

favorable to the trial court’s ruling.” Id. We afford almost total deference to the trial

court’s determination of historical facts supported by the record, especially when the

fact findings are based upon an evaluation of credibility and demeanor. Guzman v.

State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997); Montano, 451 S.W.3d at 877. And

we afford the same amount of deference to the trial court’s rulings on the application

of law to fact if the resolution of ultimate questions turns on an evaluation of the

witnesses’ credibility and demeanor. Guzman, 955 S.W.2d at 89; Sandifer v. State,

233 S.W.3d 1, 2 (Tex. App.—Houston [1st Dist.] 2007, no pet.). When an issue is

necessarily fact intensive, “a trial court’s finding must be accepted on appeal unless


5
      On rehearing, Sanchez concedes that Flores’s affidavit did not state that he was
      available to testify, so we need to analyze only the affidavits of Sharleen Martin and
      Captain Grassi.

                                            11
it is clearly erroneous.” Montano, 451 S.W.3d at 877. And “[w]hen there are no

written findings explaining the factual basis for the trial court’s ruling, we imply

findings of fact that support the ruling so long as the evidence supports those implied

findings.” Id.

      Appellate courts review the evidence presented in the light most favorable to

the trial court’s ruling, regardless of whether the court’s findings are implied or

explicit, or are based on affidavits or live testimony, provided they are supported by

the record. See Ex parte Wheeler, 203 S.W.3d 317, 325–26 (Tex. Crim. App. 2006);

Ex parte Murillo, 389 S.W.3d 922, 926 (Tex. App.—Houston [14th Dist.] 2013, no

pet.). Appellate courts may treat findings mislabeled as conclusions of law as

findings of fact. See Ex parte Estrada, 573 S.W.3d 884, 891 (Tex. App.—Houston

[1st Dist.] 2019, no pet.) (citing Ray v. Farmers’ State Bank of Hart, 576 S.W.2d
607, 608 n.1 (Tex. 1979)). We will uphold the habeas court’s judgment so long as it

is correct under any theory of law applicable to the case. See Ex parte Taylor, 36
S.W.3d 883, 886 (Tex. Crim. App. 2001) (per curiam).

      Here, the en banc opinion sets out the general standard of review in habeas

proceedings. Slip Op. at 7–8. But it understates the Court of Criminal Appeals’ long-

standing holding that the intermediate appellate courts should afford “almost total

deference” to the trial court’s determination of historical facts and to the trial court’s

rulings on ultimate questions that turn on an evaluation of witnesses’ credibility and

                                           12
demeanor. See Ex parte Guzman, 955 S.W.2d at 89; Ex parte Montano, 451 S.W.3d

at 877. And it misjudges who the finder of historical fact is in this post-conviction

habeas corpus proceeding based on ineffective assistance at trial—namely, the

original trial court in which Sanchez’s counsel represented him, not the habeas court,

whose findings merely reflect the trial record and Sanchez’s pleadings in his habeas

petition. Accordingly, stating that the habeas court was in no better position than this

appellate court to determine the relevant historical facts, as the habeas judge was not

the original trial judge, the En Banc Court deems itself free to review and reweigh

de novo the historical facts relevant to Sanchez’s trial counsel’s representation of

him. It does not defer at all to the original trial court’s judgment on the verdict or the

necessarily implied findings of historical fact by the jury that evaluated the demeanor

and credibility of the witnesses at trial that support the judgment. It likewise affords

no deference to the habeas court’s findings of historical fact. It concludes that they

are unsupported by the record, even though they merely recite the relevant historical

facts from the trial record and set forth Sanchez’s claims in his application for habeas

corpus. Yet, prevailing standards of review require that the historical facts the jury

found by evaluating the demeanor and credibility of the witnesses at trial and the

habeas judge found by reading the record and acknowledging its contents and

Sanchez’s pleadings must be afforded almost total deference by the appellate court,

not decided anew, as the En Banc Court does. See, e.g., Guzman, 955 S.W.2d at 89.

                                           13
      The real question in this ineffective assistance of counsel inquiry is threefold:

whether, taking the historical facts as established by the trial record and according

those facts almost total deference, and viewing the record in the light most favorable

to the trial court’s and the habeas court’s judgments, Sanchez established (1) that the

witnesses he claims were necessary to his defense were available to testify at trial,

(2) that their testimony would have benefited his defense, and (3) that no reasonable

attorney could have employed a strategy under which they were not called, the

questions to which I now turn.

B.    Standard of Proof of Ineffective Assistance

      To establish that trial counsel rendered constitutionally ineffective assistance,

an appellant must demonstrate, by a preponderance of the evidence, that (1) his

counsel’s performance was deficient and (2) there is a reasonable probability that

the result of the proceeding would have been different but for his counsel’s deficient

performance. See Strickland v. Washington, 466 U.S. 668, 687 (1984); Ex parte

White, 160 S.W.3d 46, 51 (Tex. Crim. App. 2004); see also Robinson v. State, 514
S.W.3d 816, 823 (Tex. App.—Houston [1st Dist.] 2017, pet. ref’d). The appellant’s

failure to make either of the required showings of deficient performance or sufficient

prejudice defeats the claim of ineffective assistance. See Williams v. State, 301
S.W.3d 675, 687 (Tex. Crim. App. 2009) (“An appellant’s failure to satisfy one

prong of the Strickland test negates a court’s need to consider the other prong.”).

                                          14
      Courts indulge a strong presumption that counsel’s conduct fell within the

wide range of reasonable professional assistance, and, therefore, the appellant must

overcome the presumption that the challenged action constituted “sound trial

strategy.” Strickland, 466 U.S. at 689; Williams, 301 S.W.3d at 687; see also

Robinson, 514 S.W.3d at 823. Appellate review is highly deferential to counsel, and

courts do not speculate regarding counsel’s trial strategy. See Bone v. State, 77
S.W.3d 828, 833, 835 (Tex. Crim. App. 2002).

      To prevail on an ineffective assistance claim, the appellant must provide an

appellate record that affirmatively demonstrates that his counsel’s performance was

not based on sound strategy. See Thompson v. State, 9 S.W.3d 808, 813 (Tex. Crim.

App. 1999) (holding that record must affirmatively demonstrate alleged

ineffectiveness). In the absence of evidence of counsel’s reasons for the challenged

conduct, courts will assume a strategic motivation if any can possibly be imagined

and will not conclude that the challenged conduct constitutes deficient performance

unless it was so outrageous that no competent attorney would have engaged in it.

Garcia v. State, 57 S.W.3d 436, 440 (Tex. Crim. App. 2001).

C.    Application of the Standard of Proof

      1.    Performance Prong

      With respect to the first Strickland prong, performance of counsel, to

demonstrate ineffectiveness of counsel based on an uncalled witness, an appellant

                                        15
must show two things: (1) the witness would have been available to testify; and (2)

the witness’s testimony would have been of some benefit to the defense. See

Strickland, 466 U.S. at 687; Ex parte Ramirez, 280 S.W.3d 848, 853–54 (Tex. Crim.

App. 2007) (per curiam) (denying habeas relief based on argument that trial counsel

was ineffective for failing to call witnesses where witness’s statement was “not

sworn or signed” and did “not state that she was available to testify at [defendant’s]

trial”); White, 160 S.W.3d at 52; King v. State, 649 S.W.2d 42, 44 (Tex. Crim. App.

1983); Robinson, 514 S.W.3d at 824. This may be established through either

testimony on the record or, as here, affidavits from the uncalled witnesses; mere

allegations in a motion or habeas petition are not sufficient to establish these factors.

See White, 160 S.W.3d at 52–53 (rejecting ineffectiveness claim where applicant

provided affidavit from uncalled witness but did not provide substance of testimony

that showed benefit to applicant); Robinson, 514 S.W.3d at 824 (rejecting

ineffectiveness claim where appellate counsel obtained letters from proposed

witnesses but letters neither indicated their availability or willingness to testify at

appellant’s trial nor described substance of testimony had they been asked to testify).

      Where the record is silent as to trial counsel’s rationale in deciding not to call

witnesses, we are directed to assume a strategic motivation if any can possibly be

imagined, and only if none can be conceived may we conclude that the challenged

conduct constitutes deficient performance. See Ex parte Varelas, 45 S.W.3d 627,

                                           16
632 (Tex. Crim. App. 2001); Garcia, 57 S.W.3d at 440. This is particularly

uncontroversial, as “[t]he decision whether to call a witness is clearly trial strategy

and, as such, is a prerogative of trial counsel.” Brown v. State, 866 S.W.2d 675, 678

(Tex. App.—Houston [1st Dist.] 1993, pet. ref’d).

      Like the habeas trial court, I would hold that Sanchez failed to make the

required showing “that Grassi, Martin, and Flores were available and that their

testimony would have benefited the defense.” I would also hold that Sanchez failed

to show that his trial counsel could have had no conceivable strategic motivation for

failing to call Grassi and Martin; and, therefore, he failed to defeat the presumption

that his trial counsel did not provide ineffective assistance.

             a.     Availability of the witnesses to testify

      A defendant who complains that his attorney was ineffective because he failed

to call certain witnesses whose testimony would have benefited him must show that

the uncalled witnesses were available to testify at his trial. See Ramirez, 280 S.W.3d

at 853 (denying habeas relief based on ineffective assistance for failure to call

witness whose statement did “not state that she was available to testify at

[defendant’s] trial”); White, 160 S.W.3d at 52; King, 649 S.W.2d at 44. Courts must

afford almost total deference to the habeas court’s findings that a habeas applicant,

such as Sanchez, did not show by a preponderance of the evidence that the uncalled

witnesses he seeks—here, Captain Grassi and Martin—were available to testify at

                                          17
his trial, as long as the habeas court’s findings are supported by the record. See

Wheeler, 203 S.W.3d at 325–26. And they are.

       Here, the record relied on by the habeas court included the reporter’s record

from trial and the affidavits of Captain Grassi and Martin. Captain Grassi’s affidavit

did not state anything about his availability to testify at Sanchez’s trial. Martin’s

affidavit stated, “If I had been asked to testify at Mr. Sanchez’s trial, I would have

gladly done so.” I would conclude, therefore, that the habeas court did not abuse its

discretion in finding that Sanchez failed to show that Captain Grassi was available

to testify at Sanchez’s trial. See Ramirez, 280 S.W.3d at 853; White, 160 S.W.3d at

52; King, 649 S.W.2d at 44; Robinson, 514 S.W.3d at 824. Assuming without

deciding that Martin’s affidavit was sufficient to show her availability to testify,

despite the habeas court’s finding, and even assuming the same with respect to

Captain Grassi, I would still conclude that Sanchez failed to show that the testimony

of either Grassi or Martin would have benefited him, as is also required.

              b.     Benefit of Grassi’s and Martin’s testimony

       Even if Sanchez had shown that Captain Grassi and Martin were available to

testify at his trial, in order to establish that his trial counsel was ineffective he still

needed to show that he would have benefited from their testimony to satisfy the first

prong of Strickland, requiring that the defendant show his counsel’s performance

was professionally deficient. See Strickland, 466 U.S. at 687; Ramirez, 280 S.W.3d
18
at 853. The habeas court found that Sanchez did not make that showing with respect

to either witness. I agree.

      The habeas court found that Sanchez’s trial counsel elicited testimony on

cross-examination of Deputy Musil and Investigator Marines that Captain Grassi,

Martin, and Sanchez all made consistent statements to law enforcement about the

accident, and then used this information in his closing argument as evidence that

Sanchez did not hit Lieutenant Goudeau’s car. That court also found that Sanchez’s

trial counsel argued that the prosecutor failed to bring Grassi’s and Martin’s

testimony before the jury, despite promising to bring all evidence before them, and

that the prosecutor did so because it did not match her theory.

      Specifically, the habeas court found that

      during closing trial counsel made the following argument: that “[t]here
      are four eyewitnesses in a car, Bobby Joe Flores, [Sharleen] Nichol
      Martin, Maria Lamal Oshman, Captain Rick Grassi . . . [the prosecutor]
      didn’t call them;” that the prosecutor failed to bring the jury “every
      piece of evidence” as she had promised; and that the prosecutor failed
      to do so because “it [did not] match her theory.”

This Court must afford total deference to these findings unless they are not supported

by the record. See Wheeler, 203 S.W.3d at 325–26. Here, the historical facts found

by the habeas court and necessarily implied by the jury’s verdict and the original

trial court’s judgment are fully supported by the record.

      In his affidavit submitted with Sanchez’s habeas petition, Captain Grassi

stated that on August 11, 2013, he was riding as a passenger in Sanchez’s truck with
                                         19
three other passengers when they observed a high-speed car chase conducted by the

Harris County Sheriff’s Office. Grassi contacted the Tomball Police Department—

his employer—to report the chase and told Sanchez to follow it. An unmarked police

car then cut directly in front of Sanchez’s truck, forcing Sanchez to veer to the left

to avoid striking the car. While Grassi “was not aware of having collided with the

other vehicle,” and did not see any visible damage to Sanchez’s truck the next day,

he concluded that Sanchez’s “truck is a large, heavy-duty work truck, so it is possible

there was a glancing strike to the other vehicle, but nobody in [Sanchez]’s vehicle

showed any knowledge of having been in a collision[.]”

      Martin’s affidavit stated that “[o]n the night of August 11, 2013, my husband

Bobby Flores, Rick Grassi and his girlfriend Mariam, Oscar Sanchez and [I] went

out for Rick’s birthday . . . at a pub playing shuffle board and then decided to go to

Whiskey River.” After leaving Whiskey River, “there was a high-speed chase on

249 going north” and “[Captain Grassi] asked [Sanchez] to follow the chase while

he was on the phone with someone from his police station where he works.” Martin’s

affidavit continued, “I was sitting behind [Sanchez] chatting with [Oshman] not

really paying much attention to the road up ahead but did see a car up ahead on the

left side of us,” and then “[Sanchez] slams on his brakes and honks his horn, and

swerves away from a car.” Martin’s affidavit concluded, “I did not observe any




                                          20
collision between [Sanchez]’s truck and any car that night,” and she averred that

“[i]f we had been in a collision I would have noticed it.”

      While it is possible that the testimony these witnesses stated they would have

provided may have had some benefit to Sanchez’s defense, it is also equally possible,

if not more likely than not, that calling Captain Grassi and Martin to testify would

have harmed Sanchez’s defense since it would have exposed them to cross-

examination. It is undisputed that Sanchez was driving these witnesses home at night

after they had visited two bars. On cross-examination, their testimony, demeanor,

and credibility would have had to have been weighed against the testimony,

demeanor, and credibility of Sergeant Benoit, who was following the police chase

and saw and heard the accident, and the two investigating officers who gave

evidence regarding the details of the accident and who took videotaped interviews

of these witnesses and testified on the stand that they corroborated Sanchez’s

testimony but who were not asked further details. See Castruita v. State, No. 03-10-

00419-CR, 2012 WL 2981105, at *3 (Tex. App.—Austin July 12, 2012, no pet.)

(mem. op., not designated for publication) (testimony that “may have had some

benefit” to defendant’s defense was not shown to be beneficial where it was “also

possible that the testimony would have harmed [defendant’s] appellant’s defense

during cross-examination”).




                                         21
      Based on its review of the facts from the trial records, the habeas court came

to the conclusion that Sanchez failed to show that Grassi’s and Martin’s testimony

would have benefited Sanchez. See Ex parte Flores, 387 S.W.3d 626, 638 (Tex.

Crim. App. 2012) (“[T]he applicant must still show that ‘some benefit’ establishes a

reasonable probability that the result of the proceeding would have been different,

i.e., one sufficient to undermine confidence in the outcome.”). I agree.

      Having concluded that Sanchez had failed to carry his burden of showing that

the witnesses were available and that their testimony would have benefitted him, the

habeas court did not reach the question whether any competent attorney could have

failed to call these witnesses. I address it below.

             c.     Counsel’s trial strategy

      As stated above, when, as here, the record is silent as to trial counsel’s

rationale in deciding not to call certain witnesses, we must assume a strategic

motivation if any can possibly be imagined, and only if none can be conceived may

we conclude that the challenged conduct constitutes deficient performance. See

Varelas, 45 S.W.3d at 632. This is particularly uncontroversial here, as “[t]he

decision whether to call a witness is clearly trial strategy and, as such, is a

prerogative of trial counsel.” Brown, 866 S.W.2d at 678. And it is not difficult to

imagine a sound trial strategy here, where defense counsel’s decision allowed him

to advance his client’s interests while avoiding prejudicing him.

                                           22
      The evidence that Captain Grassi’s and Martin’s affidavits stated they would

have given—that neither was aware that Sanchez had hit Lieutenant Goudeau’s

car—was elicited on cross-examination of Deputy Musil and Inspector Marines,

after which Sanchez’s counsel asked no further questions. This enabled the defense

to avoid subjecting Martin and Grassi to cross-examination while introducing

evidence supporting Sanchez’s testimony that he was unaware that there had been a

collision. Cross-examination of these witnesses—Sanchez’s friends, with whom he

had been out at bars drinking just before the accident—might have shown

intoxication or bias on the part of these witnesses, and it would have subjected their

credibility to the scrutiny of the jury both through their demeanor on the witness

stand and through the introduction into evidence of the videotapes of their interviews

with Deputy Musil and through questioning of these witnesses as to their impaired

state on the night of the accident.

      The only reasonable inference from defense counsel’s failure to call Martin

and Grassi to the stand is that counsel made a professional judgment that calling

these witnesses and opening the door to the videotapes of their interviews would

have harmed Sanchez more than it would have benefited him. As it was, defense

counsel was able to make the jury aware of their statements and their consistency

with Sanchez’s account of the accident and to bring that information again to the

jury’s attention in closing argument, to the benefit of his client, without prejudicing

                                          23
his defense by opening the door to their cross-examination and the introduction of

contravening evidence.

      Moreover, Sanchez failed to explain how Captain Grassi’s and Martin’s

testimony agreeing with him that they were unaware a collision had occurred would

have benefited him, given both the overwhelming evidence of his guilt presented at

trial and the risks presented by exposing these potential witnesses to cross-

examination and to the introduction of the police videos of their statements, which

Sanchez could have introduced into evidence himself had he thought them

beneficial. Nor has Sanchez shown that it was not sound trial strategy for defense

counsel to elicit testimony from the State’s witnesses that these potential witnesses

corroborated Sanchez’s testimony while at the same time avoiding cross-

examination and preserving the right to present the references to their testimony in

a light favorable to Sanchez in closing argument.

      I cannot rationally conclude that Sanchez has overcome the presumption that

his trial counsel’s decision not to call Martin and Captain Grassi to testify at trial

constituted “sound trial strategy.” Strickland, 466 U.S. at 689; Williams, 301 S.W.3d

at 687. I would hold, therefore, that Sanchez did not meet his burden to prove by a

preponderance of the evidence that his trial counsel was deficient. See Thompson, 9
S.W.3d at 813 (defendant bears burden of proof on both Strickland prongs, and

failure to make either showing by a preponderance of the evidence defeats

                                         24
ineffectiveness claim); Toledo v. State, 519 S.W.3d 273, 287 (Tex. App.—Houston

[1st Dist.] 2017, pet. ref’d) (same). Accordingly, I would affirm the judgment of the

habeas court denying the writ.

      The En Banc Court, however, does not even address this element of the proof

of constitutionally deficient representation before coming to the conclusion that it

cannot determine whether Sanchez’s trial counsel was ineffective or not and,

therefore, that it must remand the case to the habeas court for unspecified further

proceedings in accordance with its opinion.

      2.     Prejudice Prong

      The “appellant’s failure to satisfy one prong of the Strickland test negates a

court’s need to consider the other prong.” Williams, 301 S.W.3d at 687. Thus,

because Sanchez failed to demonstrate that his trial counsel’s performance was

deficient, it is unnecessary to consider whether he was prejudiced by his counsel’s

performance at trial.

      I would overrule Sanchez’s sole issue.

                                    Conclusion
      I would affirm the judgment of the trial court denying habeas relief. Because

the en banc opinion is binding precedent on this Court and because, in my view, the

en banc opinion contains fundamental errors of law with respect both to the standard

of review of a habeas court’s denial of a post-conviction petition for habeas corpus


                                         25
and to the standard of proof of ineffective assistance of counsel and remands this

case for further proceedings without any basis in law, I also urge the Court of

Criminal Appeals to grant review, to reverse the judgment of the En Banc Court, and

to reaffirm the almost totally deferential standard of review of a habeas court’s and

a trial court’s findings of historical fact and the established standard of proof of

ineffective assistance of counsel.




                                              Evelyn V. Keyes
                                              Justice


The En Banc Court consists of Chief Justice Radack and Justices Keyes, Lloyd,
Kelly, Goodman, Landau, Hightower, and Countiss.

Justice Landau writing for the En Banc Court.

Justice Keyes, joined by Justice Lloyd, dissenting.

Chief Justice Radack dissenting without opinion.

Publish. TEX. R. APP. P. 47.2(b).




                                         26